DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Applicant’s preliminary amendment, filed August 31, 2020, is entered.  Applicant amended claims 1-10 and added claims 11-13.  No new matter is entered.  Claims 1-13 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the periphery" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it’s unclear what structure is being referenced in this limitation.
Claim 1 also requires that the “liquid seal is introduced into the zero gap region.”  This claim limitation is unclear as to whether a process step is being defined.  The wording of the claim limitation suggests an in situ step is being defined.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 2-8 are rejected due to their dependency on claim 1.
Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the periphery" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it’s unclear what structure is being referenced in this limitation.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 11-13 are rejected due to their dependency on claim 10.
(3)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (U.S. Publication No. 2016/0293914).  Watou et al. (U.S. Publication No. 2011/0291437) is cited to support a statement of fact.
	With respect to claim 1, Miller teaches a battery casing for a transportation vehicle comprising a casing part (166) having a peripheral sealing flange and a casing cover (168) that includes a seal (175) extending around the periphery and sealing a contact edge formed between the sealing flange and the casing cover, wherein a zero gap region is formed between the cover and the sealing flange radially outside with respect to the seal and a liquid seal (172) is introduced into the zero gap region.  Figures 1 and 7 and Paragraphs 44, 46 and 53.
	With respect to claim 2, Miller teaches the liquid seal fills the zero gap region.  Figure 7.
	With respect to claim 4, Miller teaches the casing cover (168) is joined to the sealing flange of the casing part (166) at a plurality of attachment sites.  Figures 2 and 7.
	With respect to claims 5, 7 and 8, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.
	With respect to claim 6, Miller teaches the liquid seal is a urethane seal.  Paragraph 46.  A urethane liquid seal is applied as a paste.  Examiner relies on Watou to support this statement of fact.  Watou teaches urethane sealing material is applied as a paste.  Paragraph 30.
	Miller teaches a battery casing that is the same as that defined by the claimed invention, as explained above.  Miller further teaches the liquid seal is applied to the casing cover and sealing flange in the zero gap region.  Figure 7 and Paragraphs 46 and 53.
With respect to claim 9, Miller teaches a transportation vehicle battery of an electrified vehicle, meaning it is an electrically drivable transportation vehicle within the scope of the claimed invention, wherein the vehicle battery comprises the casing described above.  Figures 1 and 7 and Paragraphs 34 and 44.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication No. 2016/0293914).  Watou et al. (U.S. Publication No. 2011/0291437) is cited to support a statement of fact.
With respect to claim 10, Miller teaches a method for sealing a zero gap region between a casing cover (168) and a sealing flange of a casing part (166) of a battery casing, wherein the casing cover includes a seal (175) extending around the periphery that seals a contact edge formed between the sealing flange and the casing cover, wherein a zero gap region is formed between the casing cover and the sealing flange radially outside with respect to the seal and a liquid seal (172) is introduced into the zero gap region.  Figures 1 and 7 and Paragraphs 44, 46 and 53.
Although Miller is explicitly silent as to the corrosion protection properties of this method, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that Miller’s method provides corrosion protection of the zero gap region because introducing the liquid seal prevents the ingress of corrosives into the zero gap region.  If corrosives, to a degree, cannot enter the zero gap region, then the region is protected against corrosion.
With respect to claim 11, Miller teaches the liquid seal is a urethane seal.  Paragraph 46.  A urethane liquid seal is applied as a paste.  Examiner relies on Watou to support this statement of fact.  Watou teaches urethane sealing material is applied as a paste.  Paragraph 30.
With respect to claim 12, Miller teaches, as seen in Figure 7, the liquid seal is applied to the casing cover and the sealing flange.  Figure 7.
With respect to claim 13, although Miller is silent as to whether the liquid seal is distributed into the zero gap region while the casing cover is being joined to the sealing flange, as per the MPEP, the selection of any order of performing process steps is obvious absent new or unexpected results.  MPEP 2144.04(IV)(C) (internal citation omitted).
(5)
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, as explained above, teaches the seal is a weld, which is not a foam seal within the scope of the claimed invention.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759